Case: 1:19-cr-00226 Document #: 55 Filed: oo Page 1 of 2 PagelD #:170
. $9 St Nea era p + waiss IW ans ae} 929 1A0~ 4¥p anes [P42 0 Pup. Propag

aSud pessiuts so CS seipaud ue 205 ayor ayes Ba spa sag vo POS

fovawepep ot mapsn to Rive Cw 4 jepey bere 2549 ‘Gong NE (5)

“Cet ) 2 gb Pet G@bB A9q71°9R "A SES [tion ew! (vd wo»
boone Bary aq pas wrdd hisnaynaad SHU MuSpemagy 4399 04 PVans pI] ©)
p
hp pwipavdint cot op gubra werprpepsver say 4eva%ejy~a — (G)
i Chew ) 495 “s°0 OS saree S Parirn a haees4 ‘219 13800 wis x wou 2 al

aivt QAVM PIO pay ere een vo Wa Srp ache + Prves dsa9

+ DsoumM Pepresee: sam pe cnzod Ad Ut pares UO) awredag eM (

‘biawd » eens ary palaad BO serq jwnesacd wm suy ay aseum (4)
4 S27rhe SD 4 ND G1 mo} 04 a! pl@suny bp yeobsep est \yus 24 C4

“pamert sent hy quvosuoa

24 ub be ynip av vat Sly Yayym vi Caaend lice nl fies y hy swabs ip
ne4s cones Potion aap $2 Peal oprape lant 2° Congent Saarpsal hay Cy

; gan\noud +r “Sh 3s 47 31 Ie HHS \wsnzey prroren! au Q

a Oe Te s+ SApet S
uu j sodden d reer ; 3aga soud ma
ape sy ge + a 8! (op aad) “Hepemon ow £789 8Y J N

 

[¥sheey jwise pee Gay of NO1F of

i HSTHM oR] mE

( VeqSTvMmon “yw Ae ey
40°C YD ob! ( “

4 aay pests Pete D

eee eC]: ere ry
Sonus. 3° 423 5!1Q NUBURD O AJ

$7907 490445! caiyLS GJLINN aHt NT
Case: 1:19-cr-00226 Document #: 55 Filed: 05/13/19 Page 2 of 2 PagelD #:171

hawacuy frwanay 2/0 ( tS[W Moy) “UA #724)

Yr, wry,”

or surg "¢ W194 grads ayy

 

214.4 b> ae 4sol § waza Hane? Saye Sv Faye AP Up AO} YIns We Bop ery Ca

abeoc reeverrys O-4 B25"? S.M4A Cana isg Cw

BAGYA cry Aap e

PCF $F eynon bas bucy soedsas “pwonsp op Cy spamoy ‘yi 422 4oyy © saoporeucn

fred net 2] *|asgi Oh yah say A9P UG
ge ae renee ats °N mes Wie ne +4 sl area s!ub

* |eprex aGpac +0 asyeclasd
a “sag Ags perpaud wv aud jacae's hiqueosuas pub ru PHO peCrtrWMD — 40

Set py rg ot ms poe sobawys (VM iujad Bub fe Ssansnmires sup Le ean nit (3)

‘SIM It 4 {wat i xo are rane S \vavay|

2 Pp op ff? sro s+ts0d prssenas syuoddy $0 409 +INFAND Vp WORSE Fu C2)

e450 7 oF

by vydua mt $! abpnl aw Oe leant pry aod ta sow ae ay

 
